DETAILED ACTION

Response to Amendment
1.	The amendment filed 1/29/2021 for US Patent Application No. 16/558396 has been entered and fully considered.
2.	Claims 2-21 are currently pending and have been fully considered.
3.	The 35 U.S.C. 103 rejections presented in the office action dated 10/29/2020 are withdrawn. Applicant’s arguments filed in the response of 1/29/2021 have been fully considered and are persuasive.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 2-21 are in condition for allowance because the prior art references of record Izumi and Nanno do not teach or suggest Applicant’s claimed methods of forming a power storage element.
	The Izumi reference teaches forming a lithium film in contact with a negative electrode, but does not teach the lithium film being spaced apart from a pair of electrodes and with the solid electrolyte being positioned between the electrodes and the lithium film. Similarly, Nanno teaches a lithium-containing film being formed over a solid electrolyte layer, but the lithium-containing film of Nanno is not spaced apart from the electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724